In two paternity proceedings pursuant to Family Court Act article 5, the father appeals from two orders of filiation (one as to each child) of the Family Court, Kings County (O’Shea, J.), both dated February 8, 2011, which, upon a decision of the same court dated February 8, 2011, made after a hearing, adjudicated him to be the father of the subject children based on the doctrine of equitable estoppel.
Ordered that the notice of appeal from the orders of filiation is deemed to be an application for leave to appeal from the orders of filiation, and leave to appeal is granted {see Family Ct Act § 1112 [a]); and it is further,
Ordered that the orders of filiation are affirmed, without costs or disbursements.
Based on the testimony adduced at the hearing, the best interests of the subject children support the Family Court’s application of the doctrine of equitable estoppel in determining that the appellant was the father of the children, and in denying his request for a genetic marker test (see Family Ct Act § 532 [a]; Matter of Wanda M. v Lawrence T., 80 AD3d 765 [2011]; Matter of Smythe v Worley, 72 AD3d 977 [2010]). Skelos, J.P., Belen, Lott and Miller, JJ., concur.